 

Case 2:20-mj-30081-DUTY ECF Noch filed,02/34/20, PagelD.4 gf RRALER MATTER 7

Special Agent Matthew C Schuff Telephone (248) 879-6090

UNITED STATES DISTRICT COURT
for the
Eastern District of Michigan

2” nO Oh (Rev 11/11) Criminal Complaint

United States of America
y Case 2 20-mj-30081
Judge Unassigned,
DENICO ADAMS Filed 02-14-2020
CMP SEALED MATTER (MAW)
CRIMINAL COMPLAINT

I, the complainant im this case, state that the following 1s true to the best of my knowledge and belief

 

On or about the date(s) of May 30, 2018 in the county of Oakland in the
Eastem District of Michigan , the defendant(s) violated
Code Section Offense Description
18USC § 1343 Wire Fraud
Aggravated Identity Theft

ISUSC § 1028(a)

This criminal complaint 1s based on these facts

See attached affidavit

oo
Continued on the attached sheet A
[¥] Continued on the attached shee ZO —- SE

Complainant's signature

Matthew C Schuff, Special Agent, FBI
Printed name and title

Sworn to before me and signed in my presence ‘/ H 4 titi
AL =
f nal ”

FEB 1 4 2020
Judge's signature

Date
Elizabeth A Stafford, US Magpistrate Judge

City and state _Detroit, MI
Printed name and title
Aa A CA TD CID I CC aS

a Case 2:20-mj-30081-DUTY ECF No.1 filed 02/14/20 PagelD.2 Page 2 of 7

AFFIDAVIT IN SUPPORT OF
CRIMINAL COMPLAINT

I, Matthew C. Schuff, being first duly sworn, hereby depose and say
1 [am a Special Agent with the Federal Bureau of Investigation (FBI) assigned
to the FBI Oakland County Resident Agency, Detroit Metro Identity Theft and
Financial Crimes Task Force (DMIFT) I have been employed with the FBI since
2003 and a Special Agent for over ten years Affiant has been trained in the
investigation of all types of crimes, with specific emphasis on white collar crimes to
include bank fraud, wire fraud, and identity theft violations
2 This affidavit 1s based upon information I have gained from my investigation,
my training and experience and from information provided by law enforcement
officers and others who have personal knowledge of the events and circumstances
described herein
3 The information set forth in this affidavit 1s in support of a criminal complaint
and arrest warrant and 1s for the limited purpose of establishing probable cause, this
affidavit, therefore, may not include all the information collected during this
investigation

DETAILS OF THE INVESTIGATION

4 The FBI DMIFT Task Force is tasked with the investigation of large
groups engaged in significant identity theft operations in and around the Detroit

Metropolitan area Information obtained on these actors comes from various

1
tn a a CCC TC TC eee

Case 2:20-mj-30081-DUTY ECF No.1 filed 02/14/20 PagelD.3 Page 3 of 7

sources to include (but not limited to) banks and credit card companies, private
retailers where fraudulent information is used, individual victims, and through
information sharing with other members of law enforcement

5 Through review of information received from retailers and cellular phone
companies, as well as through visual identification and other means, your affiant has
identified DENICO ADAMS as having been involved in fraudulent use of cellular
phone accounts (such as AT&T Accounts) and aggravated identity theft in the
Eastern District of Michigan

6 DENICO ADAMS’s involvement in identity theft was brought to the attention
of your affiant during a prior investigation ADAMS 1s currently under indictment
in the Eastern District of Michigan (18-CR-20641) for Conspiracy to Commit Wire
Fraud, Conspiracy to Commit Money Laundering, and Aggravated Identity Theft,
all arising from the use of cloned credit cards, primarily at Walmart stores

7 During the course of the previous investigation, AT&T provided information
to your Affiant that DENICO ADAMS, and others, were also involved in identity
theft targeting AT&T cellular accounts According to AT&T, several schemes were
identified to mclude wireless subscnption fraud, “add-on” fraud, and handset
upgrade fraud

8 According to AT&T, wireless upgrade fraud occurs when someone obtains

cell phone equipment or services using stolen or fictitious customer information
a a AACA CC CTC AT

Case 2:20-mj-30081-DUTY ECF No.1 filed 02/14/20 PagelD.4 Page 4of 7

“Add-on” fraud occurs when someone steals a cell phone customer’s personal
information, uses it to impersonate the customer, adds a new phone number
subscription to an existing account, and has charges for new service and/or
equipment applied to the victim customer account In some cases, “add-on” fraud
can be done in person at a retail store to obtain cell phone handsets that can be billed
to victim accounts

9 Handset upgrade fraud, per AT&T, occurs when someone steals a cell phone
customer’s personal information, uses it to impersonate the customer, buys a new
phone handset, and has charges for the new handset applied to the victim customer
account This 1s most commonly done by adding an “authorized user” name to an
existing account Someone else then presents a photo ID in the name of the new,
fraudulently-authorized user at a cell phone store

10  In2018, AT&T presented a report to your affiant that stated over 100 AT&T
cell phone accounts associated with the defendants of 18-cr-20641, to include
DENICO ADAMS, were canceled by AT&T for identity theft AT&T contacted
some of the true customers whose personal information was used to activate the
accounts These customers stated they did not authorize the use of their personal
information to activate the accounts After these accounts were activated, individuals
purchased high-end cell phone handsets on installment at various retail locations

across the United States and had the charges for these devices billed to the fradulent
a aA A A a

Case 2:20-mj-30081-DUTY ECF No.1 filed 02/14/20 PagelD.5 Page 5of 7

accounts Most of the accounts had the billing names and addresses changed shortly
after activation Additionally, m some cases the accounts were activated using the
names, social security numbers, and addresses of identity theft victims The billing
names were later changed to the name of the suspects, without the knowledge or
consent of the victims

11 Specifically, between July 2017 and June 2018, through the analysis of their
records, AT&T determined DENICO ADAMS was associated with handset
upgrades where the user name of DENICO ADAMS was added on 11 accounts
fraudulently, and 43 occasions where the billing name was changed to DENICO
ADAMS

12 Additionally, at least one of the above frauds occurred within the Eastern
District of Michigan at a Walmart store in Novi, Michigan According to AT&T
records, on or about May 30, 2018, a handset upgrade transaction occurred on an
AT&T account in the name of an individual identified herein as Victim-1 Records
reflected a Samsung Galaxy $9 cell phone was acquired that day within the Wal-
Mart store and a user name of DENICO ADAMS was added to the AT&T account
of Victim-1, with an address in Westland, MI

13. Your affiant contacted Walmart corporate security and obtained a receipt and
video surveillance of the above transaction The Walmart receipt confirmed the

purchase of a Samsung 89, for a total of $709 before tax A review of surveillance
a a a A TTS

we Case 2:20-mj-30081-DUTY ECF No.1 filed 02/14/20 PagelD.6 Page 6 of 7

video and photos associated with the purchase revealed a male customer at the cash
register during the transaction Video surveillance further depicts the customer
leaving the store with a bag, after the purchase

14 Your affiant has reviewed numerous surveillance images and identification
photos of DENICO ADAMS during the course of both this investigation and the
prior investigation Upon review of the Walmart surveillance footage, your affiant
believes the male making the purchase on Victim-1’s account was DENICO
ADAMS

15 Shortly after the above transaction, AT&T closed the Victim-1 account for
fraud Additionally, on or about January 27, 2020, your affiant spoke with an
investigator from AT&T who advised she identified Victim-1 as a woman located
in Texas, who was in her mid-70’s, and who suffered from dementia AT&T further
stated DENICO ADAMS’ information was “all over the account” of Victim-1,
which included additional unauthorized transactions at other AT&T retailers

Addresses on the Victim-1 account included addresses in the Detroit Metro area that
were also associated with DENICO ADAMS

16 On or about January 29, 2020, your Affiant spoke with the husband of
Victim-1, who advised his wife was in poor health Victim-1’s spouse confirmed
neither he nor his wife were aware of the above cellular phone transaction at the time

and never authorized DENICO ADAMS nor anyone else to obtain a cellular phone
ee

Case 2:20-mj-30081-DUTY ECF No.1 filed 02/14/20 PagelD.7 Page 7 of 7

or any other account in their names Victim-1’s spouse further stated they had never
been to Michigan and were unfamiliar with the name DENICO ADAMS

17. During the course of the fraudulent transaction at the Walmart in Novi, MI,
there 1s probable cause to belleve DENICO ADAMS caused information to be
transmitted by means of a wire, in furtherance of interstate commerce, 1€ , certain
signals and wire communications between the point of sale terminal in Michigan and
Walmart and AT&T servers located in other states

18 Likewise, during and in relation to above-described wire fraud, there 1s
probable cause to beleve DENICO ADAMS, without lawful authority, knowingly
transferred, possessed, and used a mean of identification of another person, 1 ¢€
personally identifiable information associated with Victim-1

19 Based on the above, I believe probable cause exists that DENICO ADAMS
committed violations of 18 USC 1343 (Wire Fraud) and 18 USC 1028(a)
(Aggravated Identity Theft), n the Eastern District of Michigan

Foi Cs

Matthew C Schuff —7
Special Agent
Federal Bureau of Investigation

Subscribed to and sworn before me
This 14" day of February, 2020

tl OAC

Elizabeth A Stafford
United States Magistrate Judge
